DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herner et al. (2019/0067327).
Regarding claim 1, Herner (Fig. 1c) discloses a vertically stacked set of channel pillars (conduction channel) and source/drains (bit line or source line) on a substrate; a conductive strap (word line) on a portion of the vertically stacked set of channel pillars and source/drains; a lower gate structure dielectric layer (insulation layer) on a lower channel pillar of the vertically stacked set of channel pillars and source/drains; and an upper gate structure dielectric layer (gate insulation) on an upper channel pillar of the vertically stacked set of channel pillars and source/drains (see Fig. 1c).  

Regarding claim 3, Herner (Fig. 1c) discloses further comprising a first middle spacer (the left side of the charge trap structure) between the conductive strap and the lower gate structure dielectric layer.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner et al. (2019/0067327) in view of Chiang et al. (2018/0342516).
Regarding claim 5, Herner (Fig. 1c) discloses the lower channel pillar and upper channel pillar but does not disclose wherein the lower channel pillar and upper channel pillar are undoped silicon.
However, Chiang (Fig. 1B) discloses the channel pillar 112 is undoped silicon (see [0017]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Herner by forming the undoped silicon for the channel pillar for intended use as a matter of design choice, as taught by Chiang (see Fig. 1B and [0017]).


Regarding claim 2, as discussed the combination above, Chiang (Fig. 1B) discloses further comprising a bottom source/drain extension region 106 between the lower channel pillar 112 and the substrate 102.  

Regarding claim 6, as discussed the combination above, Chiang (Fig. 1B) discloses wherein the conductive strap (110, 126) is a conductive metal silicide on a first top source/drain 116 and a second bottom source/drain 106 of the vertically stacked set of channel pillars and source/drains ([0016] and [0025]).  

Regarding claim 8, Herner discloses all the claimed limitations except for forming the vertically stacked sets of channel pillars and source/drains has a height in a range of about 80 nm to about 500 nm.  
However, Chiang (Fig. 1A) discloses the vertically stacked sets of channel pillars 112 (T5) and source/drains (T2 and T7) has a height in a range of about 60 nm to about 100 nm ([0014], [0017] and [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Herner as taught by Chiang to form the vertically stacked sets of channel pillars and source/drains which has a height in a range of about 80 nm to about 500 nm as claimed, because the dimensions can be varied depending upon the device in a particular application.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the above claim. Specifically, the prior art of record fails to disclose wherein the second bottom source/drain and a second top source/drain of the vertically stacked set of channel pillars and source/drains are made of a material selected from the group consisting of silicon and carbon-doped silicon.  

Claims 9-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 9 and 18. Specifically, the combination of a vertically stacked set of an n-type vertical transport field effect transistor (n-type VT FET) and a p-type vertical transport field effect transistor (p-type VT FET), comprising: a bottom source/drain extension region between the lower channel pillar and the first bottom source/drain layer; a first top source/drain on the lower channel pillar, wherein the first top source/drain has the first conductivity type; a second bottom source/drain on the first top source/drain, wherein the second bottom source/drain has a second conductivity type different from the first conductivity type, a conductive strap of a metal silicide on the first top source/drain and second bottom source/drain; an upper channel pillar on the second bottom source/drain, a second top source/drain on the upper channel pillar, wherein the second top source/drain has the second conductivity type different from the 

The dependent claims being further limiting and definite are also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THERESA T DOAN/             Primary Examiner, Art Unit 2814